Citation Nr: 1827008	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral foot disability, claimed as plantar fasciitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from June 1994 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, the Veteran underwent an examination in December 2013 to determine the etiology of his bilateral foot disability.  The Veteran was diagnosed with metatarsalgia bilaterally, with bilateral arch pain with palpation.  The VA examiner opined that the Veteran's current foot condition was less likely than not incurred in and or caused by active military service.  The examiner reasoned that service treatment records showed complaints and treatment for right heel pain.  However, on examination, the Veteran did not present with right heel pain, but rather bilateral plantar fasciitis.  

The Board notes that the VA examiner's opinion is inadequate because the examiner failed to acknowledge the notation in the Veteran's STR dated April 9, 1997, regarding plantar fasciitis.  In fact, the VA examiner did not consider all the relevant evidence of record, specifically the Veteran's lay testimony of bilateral foot pain that could be related to plantar fasciitis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the VA examiner's rationale did not rely on medical principles regarding whether the symptoms of plantar fasciitis were related to the Veteran's in-service complaints of heel pain.  Instead, the rationale was based on the Veteran not specifically complaining of right heel pain during the examination.  Accordingly, a remand is necessary for the VA examiner to provide an addendum opinion on the etiology of Veteran's bilateral foot condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA and/or private treatment records.  Should they exist, associate such records with the Veteran's electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the December 2013 VA examination, or another appropriate medical physician if the examiner is unavailable.  The claims file, to include this Remand, must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  After reviewing the claims file, the reviewer should answer the following questions:

(a)  Whether it is at least as likely as not (50 percent or more probability) that the Veteran's bilateral foot disability, claimed as plantar fasciitis is related to or the result of the Veteran's service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against. 

A detailed rationale for all opinions must be provided.  Additionally, a review of the entire claims file is required. 

In rendering the requested opinion, the examiner is instructed to acknowledge the Veteran's statements.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the above has been completed, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




